SWEENEY, J.
Heard on bill, an- ' swer, issues of fact and proof.
=■• This is a bill in equity seeking to enforce specific performance of a .'■written agreement signed by the re- ■ spondents to convey a tract of land.
The respondents admit signing the agreement hut claim in their answer ■ that it was represented to them that Mr. Goff wished to purchase their land on a South Olneyville plat in the City of Providence and that they did ■not care to sell the property mentioned in the agreement as situated in East Providence.
It is admitted in evidence that the respondents signed the agreement to sell the land but the respondents claim in their testimony that they didj not agree to sell the land in East Providence nor know that the agreement which they signed described the land in East Providence. Respondents admit that Mr. Goff wished to buy their land in East Providence and that he had spoken to them about , it several times and had requested them to sell it to him.
The respondents had the benefit of having an interpreter present at the time that the agreement to sell was made and it was very apparent to the .Court that Mrs. Santurri understood ordinary English language very well, although she did not speak the language while on the witness stand. When the complainant wished to complete the agreement by taking a deed ' of the property, his attorney called upon Mrs. Santurri and then she said .that she had changed her mind1 and ' did not want to sell the land in East Providence because she heard that a ' big corporation wanted to get the land.'
The Court has duly considered all of the evidence in the case and in its judgment the agreement is a fair one, and the respondents agreed to sell the land as described in the agreement and Mr. Goff is entitled to have a decree entered requiring the respondents to perform their agreement and convey to M.r. Goff the tract of land described in the agreement upon the terms as#i condtiions therein mentioned.
A decree may be entered in accordance with the terms of this rescript.